Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,587,565 (hereinafter Bingham) in view of U.S. 7,275,177 (hereinafter Armangau).

	Regarding claims 1 and 11, Bingham discloses a method for performing a data protection operation on a main application operating in a container platform, the main application associated with resources including a volume, the method comprising:
a client requesting access to a network service at a server wherein the client access the particular resource);
performing a consistency check on the main application by the sidecar application prior to performance of the data protection application (col. 5, lns.64-col. 6, lns. 5; col. 9, lns. 8-21; backup of a clone volume117 and/or creation of a snapshot 118 occurs while the appropriate protection sets are in an application consistent state); and
performing the data protection operation on the main application, which includes performing the data protection operation on the volume (col. 8, lns. 50-60; the proxy host to communicate directly with primary storage to perform a backup of a clone volume). 
Bingham does not explicitly disclose the feature of intercepting a data protection request from a server, the data protection request configured to trigger a data protection operation on the main application.  However, such feature is well known in the art as disclosed by Amangau (col. 15, lns. 21-30; col. 25, lns. 34-62) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Amangau in the system of Bingham in view of the desire to enhance the data protection system by utilizing the data backup request terminating scheme resulting in improving the efficiency of managing both the production volume and the clone volume.  Additionally, Bingham discloses a non-transitory computer readable medium (col. 3, lns. 14-28).

Regarding claims 2 and 12, Bingham in view of Armangau discloses the method wherein the data protection operation comprises a backup operation and results in a snapshot (Bingham: col. 7, lns. 27-33). 



Regarding claims 4-7 and 14-17, Bingham in view of Armangau do not explicitly disclose the limitations therein.  However, the specific type of operations utilized would have been an obvious design choice to one with ordinary skill in the art depending on the needs of the particular application and does no more that yield predictable results.   

Regarding claims 8 and 18, Bingham in view of Armangau Bingham in view of Hayden  discloses the method further comprising restarting the input/output operations after the data protection operation is completed (Armangau: col. 12, lns. 29-39; col. 39, lns. 46-53).   Therefore, the limitations of claims 8 and 18 are rejected in the analysis of claims 1 and 11, and the claims are rejected on that basis.

Regarding claims 9 and 19, Bingham in view of Armangau discloses the method further comprising determining that the main application has been rescheduled by the sidecar and triggering a backup operation in response to the main application being rescheduled (Bingham: col. 8, lns. 43-49; col. 15, lns. 58-col. 16, lns. 2). 
Regarding claims 10 and 20, Bingham in view of Armangau discloses the method wherein the main application is rescheduled on a different node (Bingham: col. 15, lns. 46-col. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MONICA M PYO/Primary Examiner, Art Unit 2161